         CASE 0:18-cv-03263-WMW-BRT Doc. 5 Filed 12/19/18 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
John Stephen Woodward PID #224783
Plaintiff,

vs.                                                     Case No. 0:18-cv-03263 WRM-BRT

                                                        DEMAND FOR JURY TRIAL
                                                            YES____ NO_X___
Sam Asure, individually;
Robert J. Vogelsberg, individually;
Mark Krenik, individually;
Thomas Jackson, individually

Defendants.

                        PLAINTIFF’S FIRST AMENDED COMPLAINT
                        FOR VIOLATION OF CIVIL RIGHTS UNDER
                                     42 U.S.C. § 1983

I. PREVIOUS LAWSUITS
A. Have you begun other lawsuits in state or federal court dealing with the same facts involved in
this action or otherwise relating to your imprisonment in the last three years?
□ Yes

X No

B. If you answer to (a) is “yes”, describe each lawsuit in the space below.
1. Parties to the previous lawsuit:
Plaintiffs:
Defendants:
2. Court (If federal court, name the district. If state court, name the state and county.):
3. Case Number:
4. Name of judge assigned to the case:
5. Cause of action (Cite the statute under which you filed and write a brief statement of the case):
6. Disposition or final determination of the case (for example, dismissed or appealed).
7. Approximate date of filing the lawsuit:
8. Approximate date of disposition or final determination of the lawsuit:
***Attach a copy of the disposition or final determination of the lawsuit if it was filed in a court
other than the U.S. District Court for the District of Minnesota.***




                                                   1
         CASE 0:18-cv-03263-WMW-BRT Doc. 5 Filed 12/19/18 Page 2 of 6




If there was more than one lawsuit, describe the additional lawsuits on a separate sheet of
paper answering the same questions in the same order as above in Question 1(b). Label this
information as Question 1(b).
Check here if additional sheets of paper are attached.
II. PRESENT PLACE OF CONFINEMENT
A. Is there a prisoner grievance procedure in the institution?
X Yes

□ No

B. Did you present the facts relating to your complaint in the prisoner grievance procedure?
□ Yes

No – Not Applicable in this Situation

C. If you answered “yes” to question II.B.:
1. What steps did you take:

2. What was the result?

***Attach a copy of the decision or disposition received from the prisoner grievance procedure.****

D. If you answered “no” to question II.B., explain why you did not present the facts relating to your
complaint in a prisoner grievance procedure.

Not applicable, involving and active police investigation at the time.

This was an ongoing police investigation, where the facts of the issue were presented to Mark Krenik

of the Faribault Police Department and Sam Azure Office of Special Investigations for MCF-

Faribault Prison.


III. PARTIES
List your name, prisoner number, address and telephone number. Do the same for any additional
plaintiffs. Attach an additional sheet of paper, if necessary.
A. Name of Plaintiff: John Stephen Woodward
Prisoner Number 224783
Address 5329 Osgood Avenue North, Stillwater, MN 55082




                                                   2
          CASE 0:18-cv-03263-WMW-BRT Doc. 5 Filed 12/19/18 Page 3 of 6



Aditional Plaintiffs:

Provide each defendant’s full name, official position, and place of employment. Attach additional
sheets of paper, if necessary.
B. Name: Sam Azure
Official Position: OSI Investigator for MN DOC at MCF -Faribault
Employer’s Address: MCF-Faribault; 1101 Linden Lane, Faribault, MN 55021

Additional Defendants:
Name: Mark Krenik,
Official Position: Detective Faribault Police Department
Employer’s Address: 25 4h St NW, Faribault, MN 55021

Name: Robert Vogelsberg
Official Position: Detective Faribault Police Department
Employer’s Address: 25 4th St NW, Faribault, MN 55021

Name: Thomas Jackson
Official Position: Informant, MN Prisoner
Employer’s Address: Currently incarcerated at Central Maryland Correctional Facility, 7301
Buttercup Road, Sykesville, MD 2784

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER.
Check here if additional sheets of paper are attached: □
Please label the attached sheets of paper as II.A. for Plaintiffs and II.B. for Defendants.

IV. STATEMENT OF THE CLAIM
Describe in the space provided below the basic facts of your claim. Describe how each individual
defendant is personally involved, including dates, places and specific wrongful acts or omissions by
each defendant. Each factual allegation should be provided in separately lettered paragraphs,
beginning with letter A. Do not make any legal arguments or cite any cases or statutes.




                                                  3
  CASE 0:18-cv-03263-WMW-BRT Doc. 5 Filed 12/19/18 Page 4 of 6



A.       Sam Azure – Gross negligence. Violated Plaintiff’s 6th and 14th Amendment rights

under the United States Constitution by knowingly and deliberately allowing the spoilage of

exonerating audio evidence, and manufactured evidence, resulting in obstruction of justice;

B.       Mark Krenik – Gross Negligence. Violated Plaintiff’s 6th and 14th Amendment

rights under the United States Constitution by knowingly and deliberately allowing the

spoilage of exonerating audio evidence, and manufactured evidence, resulting in obstruction

of justice;

On or about July 2010 Plaintiff met with Krenik and Azure. The audio recording from the

meeting shows Plaintiff advising Krenik and Azure where in the audio recordings between

Plaintiff and Jackson he clearly stated he wanted nothing to do with a murder for hire plot.

Plaintiff references the time and date on the audio recordings. Neither Krenik or Azure

followed up on this information. Instead these individuals allowed or participated in the

spoliation of exculpatory evidence. Plaintiff then participated in a jury trial that began during

the last week of November 2012. The evidence that was submitted to Plaintiff’s counsel

shortly before trial did not have the audio from the date of the tapes that Plaintiff requested,

because they were destroyed. Plaintiff had advised the officers to obtain this information

months before they were destroyed. The audio tapes that were provided between Thomas

Jackson and Plaintiff not only were just redacted but the state produced a “redacted redacted”

version after acknowledging some basic redactions. The last minute move impacted

Plaintiff’s 6th and 14th amendment rights. It is alleged that Azure manipulated the tapes

C.       Robert Vogelsberg – Knowlingly proceeded to obstruct judtice, acting deliberately,

in concert with Thomas Jackson, to withhold and manipulate discovery evidence. Threatened

and intimidated Thomas Jackson to proceed with criminal investigation against Plaintiff

while Plaintiff was inmate at MCF-Faribault. Plaintiff has been advised that Robert

Vogelsberg will participate in a deposition under oath stating that the evidence used against
                                            4
 CASE 0:18-cv-03263-WMW-BRT Doc. 5 Filed 12/19/18 Page 5 of 6



Plaintiff in Plaintiff’s present conviction, obtained while Plaintiff was an inmate at MCF

Faribault, was manufactured. Robert Vogelsberg has never been deposed to date regarding

Plaintiff or his claims. Vogelsberg has since been relieved of duties of a licensed officer.

Attached as an exhibit is a recent separate federal lawsuit against Vogelsberg for multiple

acts of corruption, when acting as a law enforcement officer. Vogelsberg continued to

obstruct justice by threatening Thomas Jackson to proceed unethically and illegally against

Plaintiff. These acts violated Plaintiff’s 6th and 14th Amendment rights;

D.       Thomas Jackson – Violated Plaintiff’s 14th Amendment rights by knowingly

deliberately tampering with evidence, later used against Plaintiff. Jackson, has since

acknowledged this behavior in writing and it is necessary to depose him in relation to his

involvement and his allegation that Vogelsberg threatened him to manufacture the case

against Plaintiff. It is alleged in the alternative that Jackson manipulated the recording of the

tapes with an on/off switch in the recording device. See Attached Exhibits.




                                            5
         CASE 0:18-cv-03263-WMW-BRT Doc. 5 Filed 12/19/18 Page 6 of 6




        attach additional sheets of paper as necessary.
Check here if additional sheets of paper are attached: □
Please label the attached sheets of paper to as Additional Facts and continue to letter the
paragraphs consecutively.

V. REQUEST FOR RELIEF
State briefly exactly what you want the Court to do for you. Do not make any legal arguments or cite
any cases or statutes.
This specific lawsuit seeks declaratory and injunctive relief, not monetary damages or a reversal of

Plaintiff’s convictions. Plaintiff seeks a discovery plan allowing Plaintiff to compel Defendants’

depositions and other discovery to resolve factual disputes regarding the civil rights violations

perpetrated against Plaintiff by Defendants. A large investigation was completed by retired Ramsey

County Sheriff’s Deputy Don Sazma (30 year veteran) now with Metro SIU Investigations. His

investigation and that of the reputable forensics firm Kessler International, show how the evidence in

this case was manufactured. See attached exhibit/affidavit.


I hereby certify under penalty of perjury that the above complaint is true to the best of my
information, knowledge, and belief.


12/19/2018 s/John Stephen Woodward
             Plaintiff

12/19/2018 s/Christopher J. Perske
                Christopher J. Perske (#0347164)
                Attorney for Plaintiff
                PO BOX 20353
                Bloomington, MN 55420
                952-495-0669
                cperske@gmail.com




                                                   6
